DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 102a1 as being unpatentable over Miao (US 2011/0056828) in view of Ueda (JP 2013-057112) and West (US 9,779,920) 
	Regarding claim 1, Miao teaches a sputtering target, comprising: 
a plate-shaped target body formed of a metal material (Fig. 1, [0027]), the target body including a target portion having a sputtering surface (4), and a base portion (6, 8) that has a cooling surface and includes a gradient strength layer (Location 10 vs. Location 14, Fig. 1, 2, [0027], Table 1),

Miao does not teach the cooling surface having hardness higher than that of the sputtering surface.  
Ueda teach the cooling surface (22) having hardness higher than that of the sputtering surface (21, Fig. 3b, [0050]) because it would provide a sputtering target wherein the sputtering rate is uniform over the targets lifetime [0011].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cooling surface of Miao by providing the cooling surface having hardness higher than that of the sputtering surface, as taught by Ueda, because it would provide a sputtering target wherein the sputtering rate is uniform over the targets lifetime [0011].
Miao does not teach an annular bonding surface being positioned outside the cooling surface.  Nor does it teach a cylindrical flange portion that is bonded to the annular bonding surface wherein the cooling surface and the annular bonding surface form a back surface of the plate shaped target body. 
West teaches a base portion that has a cooling surface (140, Fig. 1) and an annular bonding surface (144, 160, col. 7, ln. 55-65) being positioned outside the cooling surface.  West teach a cylindrical flange portion (110, 162) that is bonded (col. 4, ln. 15-25) to the annular bonding surface wherein the cooling surface and the annular bonding surface form a back surface of the plate shaped target body (130, fig. 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering target cooling surface of Miao by providing an annular bonding surface being positioned outside the cooling surface and a cylindrical flange portion that is bonded to 
Regarding claim 2, Miao teaches the gradient strength layer is a work hardened layer [0024].  
Regarding claim 3, Miao teaches the metal material is a metal material that mainly contains aluminum [0027].  
Miao teaches the target portion has a lower yield strength than the gradient strength layer (Example 1, [0029]) because it would provide a sputtering target having the requisite size and shape with desirable crystallographic texture and adequate mechanical strength [0005]. 
Tensile strength of the sputter portion and gradient portion is a result effective variable [0005] because it determines the strength limits of the target material.  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tensile strength of the sputtering portion and gradient layer of the sputtering target of Miao by providing the target portion has tensile strength of 35 N/mm2 or less, and the gradient strength layer has tensile strength of 30 N/mm2 or more and 55 N/mm2 or less since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and because it would provide a target with desirable crystallographic texture and adequate mechanical strength [0005].
Regarding claim 4, Miao does not teach an average value of crystal orientation ratios (200/111) of the sputtering surface is 1.3 or more and 7.0 or less, and an average value of crystal orientation ratios (200/111) of the cooling surface is 0.8 or more and 1.2 or less.  
Ueda teaches a (111) orientation ratio at the sputtering surface is 10-15% and about 20-25% on the cooling surface [0013], [0027].  Therefore Ueda teaches the (111) ratio is less at the sputtering 
Therefore Ueda recognizes that the amount of (111) orientation is a result effective variable because it effects the sputtering rate.  Since Applicant requires that the (200/111) orientation ratio is less at the sputtering surface than at the cooling surface it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an average value of crystal orientation ratios (200/111) of the sputtering surface is 1.3 or more and 7.0 or less, and an average value of crystal orientation ratios (200/111) of the cooling surface is 0.8 or more and 1.2 or less since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 5, West teaches a cylindrical flange portion (backing plate 110) formed of a metal material mainly containing aluminum (col. 8, Table 1).  
Regarding claim 6, Miao teaches a method of producing a sputtering target, comprising: preparing a plate-shaped target blank; and 16 forming a gradient strength layer by performing plastic working on a cooling surface of the target blank opposite to a sputtering surface [0026], 
the gradient strength layer having tensile strength that gradually decreases toward the sputtering surface (location 10, location 14, Table 1, Fig. 2, [0027]).
Miao does not teach bonding a cylindrical flange portion to an annular bonding surface positioned outside the cooling surface.
West teaches bonding a cylindrical flange portion (110, 162) to an annular bonding surface (148, Fig. 1) positioned outside the cooling surface (140).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering target cooling surface of Miao by bonding a cylindrical flange portion 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/
Primary Examiner, Art Unit 1794